Opinion filed July 24, 2008 











 








 




Opinion filed July 24,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00173-CR
                                            _________
 
                                   CHAD PETER FOWLER, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. C-34,309
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
jury convicted Chad Peter Fowler of burglary of a habitation.  Appellant then
withdrew his election to have the jury determine his sentence and entered into
a plea bargain agreement as to punishment.  Contemporaneous with accepting the
plea bargain, appellant signed a written waiver of his right to appeal and his
right to file a motion for new trial.  The trial court accepted both the plea
bargain agreement and appellant=s
waivers and imposed a sentence of confinement for twelve years consistent with
the agreement.  Appellant then filed a pro se notice of appeal.  We dismiss for
want of jurisdiction.  




Appellant=s counsel has responded to
our request to show grounds for continuing this appeal.  Counsel acknowledges
that appellant has filed a pro se application for writ of habeas corpus and
that habeas corpus proceedings may be more appropriate in light of appellant=s waiver of appeal. We
agree.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
July 24, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.